726 N.W.2d 31 (2007)
Shelly NOWAK and Brad Nowak, Plaintiffs-Appellees,
v.
Elaine K. GANTZ, D.D.S., Elaine K. Gantz, D.D.S., & Associates, and Elaine K. Gantz, D.D.S., P.C., Defendants-Appellants.
Docket No. 131293, COA No. 258688.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the application for leave to appeal the April 18, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.